Strout, J.
April 1st, 1894, a tax was assessed to defendant, as an inhabitant of Rockland, upon her real and personal estate. She paid the tax upon real estate, but resisted the tax upon her personal property, on the ground that she was not an inhabitant of Rockland, but was an inhabitant of Camden, and was not taxable for personal property in Rockland.
This action is brought to recover that tax.
The assessors’ records from 1885 to 1893, inclusive, were introduced in evidence, apparently without objection, and from them it appeared that during those years defendant’s real- estate in Rock-land, “ was assessed and taxed to her as a non-resident, and that *183during all of said years her name was entered on the list of nonresidents, and designated therein as a resident of Camden.” Counsel for defendant claimed that thereby the city of Rockland was “estopped from contending that she was an inhabitant of Rockland during that period of time,” and that plaintiff must show “that she returned to Rockland at some time after April 1st, 1893, and before April 1st, 1894, with an intention of again becoming an inhabitant of Rockland,” and asked an instruction to that effect, which was refused, to which exception was taken.
It is also claimed that the instruction given the jury withdrew from their consideration this evidence, to which also exception is taken.
Assessors of taxes, though chosen by the city or town, are public officers. Their duties are imposed by law and clearly defined by statute. In the discharge of those duties, they are not subject to the direction or control of the municipality. They must determine the persons and property, and its value, subject to taxation, under the provisions of law. If they omit from any cause to assess a person or property that by law should be assessed, the municipality must bear the loss. To this extent their acts and omissions bind the municipality. The error cannot be corrected by it. The assessor’s tenure of office is fixed by law. It cannot be changed by the city government or by the electors. No element of principal and agent exists in their relations to the municipality. It is not liable to an action for their omissions or mistakes, unless made so by statnte. No statute imposes a liability upon the municipality for an omission to assess a particular person or property. Harpswell v. Phipsburg, 29 Maine, 316; Walsh v. Macomber, 119 Mass. 73; Rossire v. Boston, 4 Allen, 57; Emery v. Sanford, 92 Maine, 525.
The acts of the assessors, as shown by their records, were inadmissible upon the question at issue. If objected to, they should have been excluded. They were not admissions of the City of Rockland, nor of its agents, and were not entitled to any weight as evidence for or against either party. Being inadvertently introduced, and being inadmissible, it was the duty of the court to *184instruct the jury to disregard them. The assessors’ acts reflected their opinion, founded perhaps upon erroneous information, or resulting from inadvertence or neglect of duty.
Upon the question of defendant’s residence on April 1st, 1894, it was immaterial what the assessors believed in prior years. Their opinion was not entitled to weight in determining the controverted fact. The city is not only not estopped, but was entitled to have the evidence itself excluded. The refusal to instruct as ' requested,, and -the instructions actually given were correct.
There are cases which hold that some acts of overseers of the poor may be considered as having probative force upon the question of a pauper settlement. Among them are Fairfield v. Old Town, 73 Maine, 576; Weld v. Farmington, 68 Maine, 306; Thornton v. Campton, 18 N. H. 20.
But overseers of the poor stand in a different relation to the town from assessors of taxes. While not general agents, within certain limits, they are agents of the town, and bind it by their acts. They have care of the paupers, and may “cause them to be relieved and employed at the expense of the town,” and may bind the town by contract to these ends, unless the town has otherwise 'directed. R. S., c. 24, § 11. They may bind as apprentices or servants, “minor children of parents chargeable, or of parents unable in the opinion of the overseers to maintain them, and minors chargeable themselves .... to continue until the males are twenty-one and the' females eighteen years of age, or are married.” Section 21. So they may “set to work, or by deed bind to service upon reasonable terms, for a time not exceeding one year, persons having settlements in their town.” Section 27.
So overseers are to relieve destitute persons, and in case of death, bury them, and to this end they may contract debts binding upon the town. Section 35.
In these, and perhaps other cases, they act as agents of the town, and bind it by their contracts within the scope of their authority. Their acts, therefore, within the limits of such authority, being in law the acts of the town, may well be treated as evidence of some *185weight, but not conclusive against the town. New Vineyard v. Harpswell, 38 Maine, 193.
Such considerations do not apply to assessors of taxes.
The defendant was not prejudiced by the instructions. They were in strict accordance with law. But, she did have the benefit, to which she was not entitled, of the evidence of the acts of the assessors presented to the jury. She has no cause of complaint.

.Exceptions overruled.